DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 14-16 in the reply filed on 10/03/2022 is acknowledged. Claims 11-13 are withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a luminescent dendrimers containing cyclometalated tridentate (II) compounds with one monoanionic auxiliary ligand, both coordinated to a platinum (II) metal center and having the chemical structure represented by the following general formula (I)”. This limitation is unclear for the following reasons:
By reciting “a luminescent dendrimers”, it is unclear if the claim is requiring only one dendrimer or multiple dendrimers. Additionally by reciting “a luminescent dendrimers containing cyclometalated tridentate platinum (II) compounds”, it is unclear if a single dendrimer is required to contain multiple cyclometalated tridentate platinum (II) compounds or if each dendrimer comprises only one cyclometalated tridentate platinum (II) compound.
It is unclear if the cyclometalated tridentate platinum (II) compound represented by general formula (I) is a luminescent dendrimer or if additional structure is required to form a dendrimer.
It is unclear if the claimed “one monoanionic auxiliary ligand” is represented by the variable R4 or if an additional monoanionic auxiliary ligand is required to be present in the compound.
For purposes of examination, the claim will be interpreted as met when the structure of general formula (I) is met.
General formula (I) of claims 1 and 14 have the following structure: 

    PNG
    media_image1.png
    223
    274
    media_image1.png
    Greyscale

In general formula (I), it appears X, Y, and Z are in the location of particular atoms and variables A, B, and C are cyclic structures. However, claims 1 and 14 recite X, Y, and Z are cyclic structures and no definition is provided for the cyclic structures A, B, or C. Accordingly, it is unclear how to interpret A, B, and C. For purposes of examination, A, B, and C will be interpreted as met if the limitations of X, Y, and Z are met.
Claims 2-10 recite “the platinum (II) compound” in the preamble. There is insufficient antecedent basis for this limitation in the claim. Claim 1, of which claims 2-10 depend upon, only recites “a luminescent dendrimer” or “cyclometalated tridentate platinum (II) compounds”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation wherein X and Y are pyridine, imidazole, benzimidazole, etc., and the claim also recites X and Y are preferably benzimidazole which is the narrower statement of the range/limitation. Claim 3 recites the broad recitation wherein Z is benzene, naphthalene, anthracene, etc., and the claim also recites Z is preferably benzene which is the narrower statement of the range/limitation. Claim 4 recites the broad recitation wherein A and B are optionally substituted N or C atom, etc., and the claim also recites A and B are preferably optionally substituted N or C atom, etc. which is the narrower statement of the range/limitation. Claim 5 recites the broad recitation wherein R4 comprises halogen, alkyl, cycloalkyl, etc., and the claim also recites R4 preferably comprises halogen or arylalkynyl each being optionally substituted such as by a dendrimeric moiety of general formula (II), which is the narrower statement of the range/limitation, and the claim also recites the even more narrower statement of R4 is preferably selected from ligands L1-L7. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the limitation wherein A and B are optionally substituted N or C atom, benzene, phenyl derivatives, etc. However, it is not clear whether the A and B are referring to the variables A and B of general formula (I) or whether the A and B are referring to the Units A and B of general formula (II). For purposes of examination, the variables A and B of claim 4 will be interpreted as either the variables A and B of general formula (I) or whether the A and B are referring to the Units A and B of general formula (II).
If the variables A and B of claim 4 are referring to the Units A and B of general formula (II), there is insufficient antecedent basis for this limitation in the claim as A and B were previously referred to as “Unit A” and “Unit B” (see claim 1). 
Claim 4 recites “wherein A and B are optionally substituted N or C atom, benzene, phenyl derivatives…with one or more alkyl, alkenyl, alkynyl…”. It is unclear whether the term “optionally substituted” is applied to only the N and C atoms or whether benzene, phenyl derivatives, etc. are also optionally substituted. Additionally, it is unclear whether the limitation “with one or more alkyl alkenyl alkynyl…” groups are substituents on the groups “N or C atom, benzene, phenyl derivatives...”. If the limitation “with one or more alkyl, alkenyl, alkynyl…” are substituents, do they apply to each group of benzene, phenyl derivatives, etc.? Additionally, if they do apply to each group of benzene, phenyl derivatives, etc. and the term “optionally substituted” applies to all groups listed, are the substituents of “one or more alkyl alkenyl alkynyl…” positively required to be present?
For purposes of examination, the limitation will be interpreted as each of the groups of “N or C atom, benzene, phenyl derivatives…” may be optionally substituted, wherein the substituents are “one or more alkyl, alkenyl, alkynyl…”.
Claim 5 recites R4 may be ligands L1-L7. However, it is unclear where the ligands L1-L7 attach to the structure of general formula (I). For example, ligand L1 is shown below:

    PNG
    media_image2.png
    132
    111
    media_image2.png
    Greyscale

It is unclear wherein ligands L1-L7 may attach to the general formula (I). In Compounds 1-14 of the instant specification (see pgs. 18-19), it appears the -H is where ligands L1-L7 attach to the general formula (I). However, it is unclear how this is possible as hydrogen can only make one bond. If the -H represents the attachment point, the limitation would be clearer if the ligands were amended to comprise a dashed line that represented the attachment to the Pt atom, as shown below:

    PNG
    media_image3.png
    405
    317
    media_image3.png
    Greyscale

For purposes of examination, the claim will be interpreted as the ligands L1-L7 may be attached to general formula (I) at the -H.
The term “thin” in claims 6-8 and the term “strong” in claim 10 are relative terms which render the claims indefinite. The terms “thin” and “strong” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear how thin the thin layer must be to meet the limitations of claims 6-8 and it is unclear how strong the electric field must be to meet the limitation of claim 10. For purposes of examination, a “thin layer” will be interpreted as any layer and a “strong electric field” will be interpreted as any electric field.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, Zhao, et al. "Neutral and cationic NCN pincer platinum (II) complexes with 1, 3-bis (benzimidazol-2′-yl) benzene ligands: synthesis, structures, and their photophysical properties." Organometallics 33.7 (2014): 1563-1573 (“Wang”).
Regarding claims 1-10 and 14-16, Wang teaches a series of luminescent platinum complexes for use in OLEDs, as shown in Figure 1 and Scheme 1 below (abstract, Introduction on pg. 6385, and pg. 6386). 

    PNG
    media_image4.png
    136
    282
    media_image4.png
    Greyscale

Figure 1


    PNG
    media_image5.png
    276
    409
    media_image5.png
    Greyscale

Scheme 1
Regarding claims 1-5, complexes 1-8 meet the structure of general formula (I) wherein:
X, Y, and Z are cyclic structures (benzimidazole and benzene);
R1 and R3 each represent a dendrimeric moiety of general formula (II), and R2 is hydrogen in complexes 1 and 4-8, alkyl in complex 2, and OR (wherein R is an alkyl) in complex 3; 
In general formula (II), Unit A is represented by nBu (an alkyl-substituted C atom) and is a central part of the dendron, and Unit B is none (not required to be present).
R4 comprises halogen in complexes 1-3 and R4 comprises an arylalkynyl group in complexes 4-8.
As seen in Table 2 on pg. 6388, complexes 1-8 have photoluminescence properties within the claimed range (claim 9). See for example, Complex 1 has emissions (λem) of 491-602 nm (Table 2).
Wang teaches OLEDs fabricated by vacuum deposition wherein the OLEDs comprise an anode, a hole-transporting layer, a light-emitting layer, an electron-transporting layer, and a cathode, wherein the light-emitting layers comprise complexes 1-3 (Multilayer green OLEDs fabricated by vacuum deposition on pgs. 6390-6391 and Fabrication and characterization of the PHOLEDs on pg. 6396). The light-emitting layers are formed onto the TCTA carrier-confinement layer and thus the carrier-confinement layer reads on the claimed substrate layer (Multilayer green OLEDs fabricated by vacuum deposition on pg. 6391) (claims 6-7 and 15).
Wang teaches examples of OLEDs comprising an anode, a hole-transporting layer, a light-emitting layer, an electron-transporting layer, and a cathode, wherein the light-emitting layers comprise complexes 6-8 (Solution-processable multilayer OLEDs on pgs. 6392-6392 and Fabrication and characterization of the PHOLEDs on pg. 6396). The light-emitting layers are spin-coated onto the hole-transport layer and thus the hole-transport layer reads on the claimed substrate layer (Fabrication and characterization of the PHOLEDs on pg. 6396) (claims 6, 8, and 16).
As complexes 1-3 and 6-8 are luminescent compounds provided in the light-emitting layer of an OLED (Solution-processable multilayer OLEDs on pgs. 6392-6392, Multilayer green OLEDs fabricated by vacuum deposition on pg. 6391, and Fabrication and characterization of the PHOLEDs on pg. 6396), the complexes necessarily emit light in response to the passage of an electric current or to a strong electric field (claim 10).
Claims 1-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sotoyama et al. US 2007/0224447 A1 (“Sotoyama”).
Regarding claims 1-10 and 14-16, Sotoyama teaches organic EL elements containing phosphorescent organometallic complexes that can exhibit longer durability, higher emitting efficiency, superior thermal/electrical stability, and longer life (abstract). The organometallic complex is comprised in an organic thin layer and is represented by the general formula (1) below (abstract and ¶ [0040]):

    PNG
    media_image6.png
    194
    177
    media_image6.png
    Greyscale

Specific examples of general formula (1) include the compound Pt(dpt)(acph) below (¶ [0187] and pg. 22):

    PNG
    media_image7.png
    203
    285
    media_image7.png
    Greyscale

Regarding claims 1-5, Pt(dpt)(acph) meets the structure of general formula (I) wherein:
X, Y, and Z are cyclic structures (pyridine and benzene);
R1 and R3 each represent hydrogen and R2 is a dendrimeric moiety of general formula (II); 
In general formula (II), Unit A is represented by CH3 (an unsubstituted C atom) and is a central part of the dendron, and Unit B is none (not required to be present); and 
R4 comprises an arylalkynyl group.
As seen in Table 2, Pt(dpt)(acph) has a peak wavelength emission of 509 (¶ [0198]) (claim 9).
Sotoyama teaches the OLED of Example 28 comprises Pt(dpt)(acph) as the luminescent material (¶ [0196] and Table 2). The OLED comprises an anode, a positive hole transport layer, a light emitting layer, an electron transport layer, and a cathode (¶ [0194]). The light emitting layer is deposited on the positive hole transport layer and thus the positive hole transport layer reads on the claimed substrate layer (¶ [0194]) (claims 6 and 8).
Sotoyama teaches the organometallic complexes may be advantageously formed into a thin film by vacuum vapor-deposition process in addition to conventional coating processes, which includes spin-coating and ink-jet processes (¶ [0047] and [0083]) (claims 7-8 and 15-16).
As Pt(dpt)(acph) is a luminescent material provided in the light emitting layer of an OLED ((¶ [0196] and Table 2), the complex necessarily emit light in response to the passage of an electric current or to a strong electric field (claim 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sotoyama et al. US 2007/0224447 A1 (“Sotoyama”) in view of Li, Hui, et al. "Synthesis, characterization and electrophosphorescent properties of mononuclear platinum (II) complexes based on 2-phenylbenzoimidazole derivatives." Journal of Organometallic Chemistry 694.17 (2009): 2777-2785 (“Li”) and Zhao, Tianchu, et al. "Synthesis, tunable photophysics and nonlinear absorption of terpyridyl Pt (II) complexes bearing different acetylide ligands." Dyes and Pigments 126 (2016): 165-172 (“Zhao”).
Regarding claims 1-10 and 14-16, Sotoyama teaches organic EL elements containing phosphorescent organometallic complexes that can exhibit longer durability, higher emitting efficiency, superior thermal/electrical stability, and longer life (abstract). The organometallic complex is comprised in an organic thin layer and is represented by the general formula (1) below (abstract and ¶ [0040]):

    PNG
    media_image6.png
    194
    177
    media_image6.png
    Greyscale

Sotoyama teaches the OLED of Example 28 comprises Pt(dpt)(acph) (below) as the luminescent material (¶ [0196] and Table 2). The OLED comprises an anode, a positive hole transport layer, a light emitting layer, an electron transport layer, and a cathode (¶ [0194]) (claim 14). The light emitting layer is deposited on the positive hole transport layer and thus the positive hole transport layer reads on the claimed substrate layer (¶ [0194]) (claim 6).

    PNG
    media_image7.png
    203
    285
    media_image7.png
    Greyscale

Pt(dpt)(acph) fails to specifically include a benzimidazole group in the location of Ar1 and Ar3. However, Sotoyama teaches preferable groups for Ar1 and Ar3, including the benzimidazole group below (¶ [0043]):

    PNG
    media_image8.png
    90
    129
    media_image8.png
    Greyscale

Therefore, given the general formula and teachings of Sotoyama, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyridine groups with benzimidazole, because Sotoyama teaches the variable may preferably be selected as Ar1 and Ar3.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as luminescent material in the light emitting layer of the OLED of Sotoyama and possess the benefits taught by Sotoyama.  See MPEP 2143.I.(B).
While Sotoyama teaches R of the benzimidazole group may represent a hydrogen atom, alkyl group, or aryl group (¶ [0046]), Sotoyama fails to specifically teach which group is selected as R in the modified Pt(dpt)(acph).
Li teaches OLEDs comprising platinum (II) complexes used as phosphorescent dopants, wherein the platinum (II) complexes are based on 2-phenylbenozimidazole derivative ligands including (t-BuCzPBI)Pt(acac) and (t-BuCzCzPBI)Pt(acac) (Abstract, Scheme 1 on pg. 2778, and Conclusions on pg. 2783).

    PNG
    media_image9.png
    269
    582
    media_image9.png
    Greyscale


The bulky and rigid carbazole-based dendrons on the periphery of the ligands can improve luminous efficiency and phosphorescence quantum yield (pg. 2778, left column, second paragraph and pg. 2780, right column, second paragraph, and Conclusions on pg. 2783). 
Therefore, as Sotoyama teaches R may be an aryl group, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a carbazole-based dendron as the variable R, based on the teaching of Li.  The motivation for doing so would have been to improve luminous efficiency and phosphorescence quantum yield, as taught by Li.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a carbazole-based dendron as shown in (t-BuCzPBI)Pt(acac), because it would have been choosing one of two carbazole-based dendrons taught by Li, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the luminescent material in the light emitting layer of the OLED of Sotoyama in view of Li and possessing the benefits taught by Sotoyama and Li.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising carbazole-based dendrons having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Sotoyama teaches the hydrogen atoms of L may be substituted by an organic group, Sotoyama fails to teach the modified Pt(dpt)(acph) comprises substituents on the L group.
Zhao teaches a series of Pt (II) complexes bearing different ancillary ligands, as shown in Scheme 1 (abstract and pg. 166).

    PNG
    media_image10.png
    340
    695
    media_image10.png
    Greyscale

The electron-donating substituents of complexes 1d, 1e, and 1f caused a pronounced red-shift compared to complex 1a (pg. 168, left column, last paragraph).
Therefore, as the modified Pt(dpt)(acph) of Sotoyama in view of Li comprises the same ancillary ligand as shown in complex 1a of Zhao, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an electron-donating substituent on the phenyl group of the ancillary ligand of Sotoyama, based on the teaching of Zhao.  The motivation for doing so would have been to cause a pronounced red-shift in emission, as taught by Zhao.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select an electron-donating substituent as shown in complex 1e, because it would have been choosing from one of three electron-donating substituents taught by Zhao, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the luminescent material in the light emitting layer of the OLED of Sotoyama in view of Li and Zhao and possessing the benefits taught by Zhao.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising electron-donating substituents on the ancillary ligand having the benefits taught by Zhao in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound Pt(dpt)(acph) of Sotoyama in view of Li and Zhang reads on the instant compound 5, as recited on pg. 18 of the instant specification. Accordingly, the modified compound meets the limitations of general formula (I) and (II) as recited in claims 1-5.

    PNG
    media_image11.png
    315
    228
    media_image11.png
    Greyscale

Per claim 9, Sotoyama in view of Li and Zhao appear silent with respect to the property of photoluminescence properties within a range of about 380 to 1050 nm.
The instant specification recites that compound 5 has a maximum emission at 518 nm, 556 nm, and 600 nm (see instant Table 1, pgs. 21-22).  Since Sotoyama in view of Li and Zhao teaches the modified Pt(dpt)(acph), the same structure as disclosed by the Applicant, the property of photoluminescence properties within a range of about 380 to 1050 nm is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
As the modified Pt(dpt)(acph) is a luminescent material provided in the light emitting layer of an OLED ((¶ [0196] and Table 2), the complex necessarily emit light in response to the passage of an electric current or to a strong electric field (claim 10).
Per claims 7-8 and 15-16, while Sotoyama teaches the organometallic complexes may be advantageously formed into a thin film by vacuum vapor-deposition process in addition to conventional coating processes, which includes spin-coating and ink-jet processes (¶ [0047] and [0083]), Sotoyama fails to specifically teach the light emitting layer comprising the modified Pt(dpt)(acph) is formed via vacuum vapor-deposition process or spin-coating and ink-jet processes.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the light emitting layer comprising the modified Pt(dpt)(acph) by vacuum vapor-deposition process or spin-coating and ink-jet printing, because it would have been choosing a specific method of forming the light emitting layer, which would have been a choice from a finite number of identified, predictable solutions of a method of formation useful for the light emitting layer of the OLED of Sotoyama in view of Li and Zhao and possessing the benefits taught by Sotoyama, Li, and Zhao.  One of ordinary skill in the art would have been motivated to produce devices comprising the light emitting layer having the benefits taught by Sotoyama, Li, and Zhao in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li, Hui, et al. "Design, synthesis, and optoelectronic properties of dendrimeric Pt (II) complexes and their ability to inhibit intermolecular interaction." Inorganic Chemistry 53.2 (2014): 810-821.
Li teaches dendrimeric Pt (II) complexes as shown in Scheme 1 on pg. 811. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786